DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Priority
	This application is a continuation application of U.S. Patent Application No. 14/189,983, filed February 25, 2014, which is now United States Patent No. 9,916,579.

Response to Amendment
	The amendment filed on January 11, 2021 has been entered.  Applicant has:  amended claims 27, 29, 33, 35-37, 39, 43 and 45-46; and canceled claims 28 and 38.  Claims 27, 29-37 and 39-46 are now pending, have been examined and currently stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 27, 29-37 and 39-46  are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
	Claim 27 recites, in part, “receive secured payment processing data based on secured transaction data generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data and a token verification request based on the transaction data, the secured transaction data comprising a payment card token in place of at least a portion of the payment card data, the token verification request comprising the merchant identifier and the consumer identifier” (Emphasis added).  Examiner has reviewed Applicant’s disclosure and is unable to find support for an embodiment where the tokenizer server generates a token verification request based on the transaction data.  Applicant’s disclosure indicates that a payment gateway server (i.e. not the tokenizer sever) may generate a token verification request and send the token verification request to an orders server.  
transaction” without specifying which device/server receives the transaction data, however, Applicant’s disclosure only describes the “tokenizer server” as receiving the ”transaction data.”  See e.g., Specification [0079-0081]; Fig. 4.  Similarly, claim 27 broadly recites “receive secured payment processing data […]” without identifying which device receives the secured payment processing data, yet, Applicant’s disclosure only describes the “detokenizer server” as receiving the “secured payment processing data.”  See e.g., Specification [0084]; [0088]; Fig. 4.  Accordingly, as currently drafted, claim 27 is broad enough to encompass any server in systems 252 or 254 as being capable of receiving the “secured payment processing data”, however, Applicant’s disclosure only supports an embodiment where a specific server (i.e. the detokenizer server) is capable of receiving the secured payment processing data.  A similar issue exist for the limitations associated with [in response to] receiving the token verification request, as the “Orders Server” is the only server described in Applicant’s disclosure that receives a token verification request.  See e.g., Specification [0093]; Fig. 5 steps 510-516.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 27, 29-37 and 39-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	Claim 27 recites, in part, “receive secured payment processing data based on secured transaction data generated by a tokenizer server, wherein the tokenizer server generates secured transaction data and a token verification request based on the transaction data, the secured transaction data comprising a payment card token in place of at least a portion of the payment card data, the token verification request comprising the merchant identifier and the consumer identifier.”  The portion of this the one or more tokens and the merchant identifier” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because it is unknown how “the one or more tokens” relate, if at all, to the payment card token.  Additionally, as best understood, there is only one token associated with each transaction, accordingly, it is unclear when and/or why there would be more than one token in a token verification request.  In order to further prosecution, Examiner has interpreted the limitation as reciting “determining a transaction identifier based on the payment card token and the merchant identifier.”  Claims 29-36 and 39-46 are also rejected under 35 U.S.C. 112(b) based upon their dependency to claim 27 or 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

	
	Claims 27, 29-37 and 39-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 27 and 29-36 are directed to the statutory category of a machine and claims 37 and 39-46 are directed to the statutory category of a process, where the machine includes the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 37 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 37 recites:
receiving, from a merchant device, transaction data of a financial transaction initiated by a consumer device in communication with the merchant device, the transaction data comprising payment card data, a merchant identifier associated with the merchant device, and a consumer identifier associated with the consumer device;
receiving secured payment processing data based on secured transaction data generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data and a token verification request based on the transaction data, the secured transaction data comprising a payment card token in place of at least a portion of the payment card data, the token verification request comprising the merchant identifier and the consumer identifier; and
in response to receiving the token verification request,
determining a transaction identifier based on the one or more tokens and the merchant identifier;
associating the transaction identifier of the financial transaction with the secure transaction data; and
providing an indication of the transaction identifier for executing the secured financial transaction.
	The claimed concept recites a process of receiving transaction data and providing a transaction identifier that is associated with the transaction data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle (e.g., collecting and providing information during a financial transaction), and/or the managing of a commercial interaction (i.e. managing sales activities between a consumer and a merchant).  See Specification [0001].  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Independent claim 27 recites the same concept as that found in claim 37, accordingly, the same reasons and rational explained above for claim 37 are also applicable to claim 27.  The tying of these concepts to a particular environment (e.g., within a token-based promotion and marketing system) fails to move the claims beyond a general link of the use of the abstract idea in a particular environment.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a merchant device, a tokenization server, a processor, an apparatus, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using various   Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract ideas using some unspecified, generic computer/system.  Accordingly, this is not enough to transform an abstract idea into a patent-eligible invention.	Therefore, claims 27 and 37 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 29-36 and 39-46 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea further and do not add significantly more to the claims and fail to cure the deficiencies of their parent claim(s).	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 27, 30-37 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Spies et al. (US 2013/0198851 A1) (“Spies”) in view of Coppinger (US 2013/0117170 A1) in view of Krueger et al. (US 2011/0082793 A1) (“Krueger”). Regarding Claims 27 and 37:  Spies discloses an apparatus and a method for providing a secured financial transaction within a token-based promotion and marketing system, the apparatus comprising at least one processor and at least one memory including computer program code (See at least Spies [0012]; [0042]; [0045]; [0050]; Fig. 2.  Where the apparatus (i.e. tokenization system/equipment) comprises at least one processor (i.e. one or more processors) and at least one memory (i.e. storage) including computer program code (i.e. code).), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive, from a merchant device, transaction data of a financial transaction initiated by a consumer device in communication with the merchant device, the transaction data comprising payment card data (See at least Spies [0034]; [0058-0061].  Where transaction data (e.g., a PAN, a requested authorization amount) of a financial transaction initiated by a consumer device (i.e. a customer’s card) in communication with the merchant device is received from a merchant device (i.e. token requestor, e.g., merchant), the transaction data comprising payment card data (i.e. primary account number/credit card number).); 
receive secured payment processing data based on secured transaction data generated by a tokenizer server, wherein the tokenizer server generates secured transaction data and a token verification request based on the transaction data, the secured transaction data comprising a payment card token in place of at least a portion of the payment card data, the token verification request comprising [an] identifier (See at least Spies [0012-0018]; [0033-0034]; [0036-0037]; [0052]; [0057-0060]; [0066]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction) based on secured transaction data generated by a tokenizer server (i.e. tokenization server) is received, wherein the tokenizer server ).
	Spies discloses where a tokenization server receives transaction data (e.g., a PAN, a requested authorization amount) as part of a tokenization request and returns a token to token requestor.  Spies [0034]; [0058-0061].  Spies discloses that a token requestor may subsequently submit a sensitive-information-recovery (SIR) request so that the token requestor can recover the sensitive data (e.g., PAN) from the token.  Spies [0066].  Spies discloses that the SIR request may include the full token and, if desired, additional information (e.g., a monetary value such as the final purchase transaction amount).  Id.  However, Spies does not explicitly disclose but Coppinger, in the analogous art of secure management of customer data in a loyalty program (Coppinger [0002]), teaches:
where the transaction data compris[es] a merchant identifier associated with the merchant device, and a consumer identifier associated with the consumer device (See at least Coppinger [0031]; [0039].  Where the transaction data (i.e. transaction information) comprises payment card data (i.e. which transaction account, or combination of transaction accounts), a merchant identifier associated with the merchant device (i.e. merchant identifier), and a consumer identifier associated with the consumer device (i.e. transaction account identifier).);
where the token verification request compris[es] the merchant identifier and the consumer identifier (See at least Coppinger [0039-0042]; [0045].  Where the token lookup request (i.e. transaction request which queries the remote wallet database to locate a Mobile Device Number (MDN)) comprises the merchant identifier and the consumer identifier (i.e. transaction account identifier).).

in response to receiving the token verification request  (See at least Krueger [0030].  Where in response to receiving the token verification request (i.e. in response to receiving the verification request):),
determine a transaction identifier based on the one or more tokens and the merchant identifier (See at least Krueger [0012]; [0030]; [0042-0043].  Where a transaction identifier (i.e. unique transaction identifier/transaction identifier) is determined based on the one or more tokens (i.e. debit card account number) and the merchant identifier (i.e. merchant number).);
associate the transaction identifier of the financial transaction with the secure transaction data (See at least Krueger [0013]; [0030].  Where the transaction identifier of the financial transaction (i.e. unique transaction identifier/transaction identifier) is ); and
provide an indication of the transaction identifier for executing the secured financial transaction (See at least Krueger [0013]; [0030-0031].  Where an indication of the transaction identifier (i.e. unique transaction identifier/transaction identifier) is provided (i.e. returned, e.g., returned to the merchant computer) for executing the secured financial transaction.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of receiving a sensitive-information-recovery (SIR) request (i.e. token verification request) so that sensitive information may be recovered, to include the teachings of Krueger, in order to allow a customer to purchase items where the customer is not required to give a PIN number of a debit card to a merchant during an on-line purchase. (Krueger [0010]).
Examiner Note:  The phrase “initiated by a consumer device in communication with the merchant device”, found in the “receive, […], transaction data” step, is non-functional descriptive material as it only describes, at least in part, what device initiated the transaction, however, the fact that a consumer device in communication with the merchant device initiated the transaction fails to affect how any of the positively recited steps are performed.  For example, the claimed apparatus does not receive the transaction data differently merely because the transaction was initiated by a consumer device.
	The phrase “wherein the tokenizer server generates secured transaction data and a token verification request based on the transaction data, the secured transaction data comprising a payment card token in place of at least a portion of the payment card data, the token verification request comprising the merchant identifier and the consumer identifier”, found in the “receive secured payment processing data” step, is non-functional descriptive material as it only describes, at least in part, the manner in which the secured transaction data and token verification request is generated, the format of 
	Examiner has provided prior art, where available, for these non-functional phrases, however, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Accordingly, the prior art is only provided in the interest of compact prosecution.
	Examiner further notes that the portion of the limitation that recites “for executing the secured financial transaction”, found in the “provide an indication” step, is merely a recited intended use of why an indication of the transaction identifier is provided.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 30 and 40:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 27 and method of claim 37.  Spies further discloses wherein the payment card token is an algorithmic transformation of the at least a portion of the payment card data (See at least Spies [0012-0018]; [0034]; [0052]; [0056-0060]; [0070-0078]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where the payment card token (i.e. token) is an algorithmic transformation (i.e. a Feistel network) of the at least a portion of the payment card data (e.g., half-PANs, quarter-PANs, eighth-PANs or other fractional PANs).).

Regarding Claims 31 and 41:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 30 and method of claim 40.  Spies further discloses wherein the at least a portion of the payment card data includes one or more of a credit card number or magnetic stripe data (See at least Spies [0056-0060].  Where the at least a portion of the payment card data includes one or more of a credit card number (i.e. primary account number (PAN) associated with a payment card) or magnetic stripe data (i.e. magnetic card reader may read the PAN from the customer’s card).).

Regarding Claims 32 and 42:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 27 and method of claim 37.  Spies further discloses wherein the transaction data and the secured transaction data further include one or more of a payment amount, the consumer identifier, the merchant identifier, and an item listing (See at least Spies [0016]; [0037]; [0061]; [0066].  Where the transaction data and the secured transaction data further include one or more of a payment amount (i.e. purchase transaction amount).).
Examiner Note:  The phrase “wherein the transaction data and the secured transaction data further include one or more of a payment amount, the consumer identifier, the merchant identifier, and an item listing” is non-functional descriptive material as it only describes, at least in part, what makes up the transaction data and the secured transaction data, however, the fact that the transaction data 

Regarding Claims 33 and 43:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 27 and method of claim 37.  Spies further discloses wherein the secured payment processing data further includes one or more of the payment amount, the consumer identifier, a payment card expiration date, and transaction metadata (See at least Spies [0016]; [0037]; [0061]; [0066].  Where the secured payment processing data further includes one or more of a payment amount (i.e. purchase transaction amount).).
Examiner Note:  The phrase “wherein the secured payment processing data further includes one or more of the payment amount, the consumer identifier, a payment card expiration date, and transaction metadata” is non-functional descriptive material as it only describes, at least in part, what makes up the secured payment processing data, however, the fact that the secured payment processing data may include certain information/data (e.g., a payment amount, consumer identifier, etc.) fails to affect any of the positively recited steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Where references are provided, they are provided for the purpose of compact prosecution.

Regarding Claims 34 and 44:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 27 and method of claim 37.  Coppinger further teaches wherein the consumer identifier is determined by the merchant device based on a wireless communication with the consumer device (See at least Coppinger [0025-0026]; [0096-0097].  Where the consumer identifier (i.e. transaction account identifier and/or a MDN) is determined by the merchant device (i.e. POS Device) based on a wireless communication with the consumer device (i.e. transaction instrument).).

Regarding Claims 35 and 45:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 27 and method of claim 37.  Coppinger further teaches the at least one memory and the computer program code further configured to, with the at least on processor, further cause the apparatus to:
receive, from the merchant device, a redeemable promotion request including the consumer identifier and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047].  Where a redeemable promotion request (i.e. transaction request) including the consumer identifier (i.e. transaction account identifier) and the merchant identifier is received from the merchant device (i.e. merchant POS device).); and
upon receiving the redeemable promotion request, determine consumer promotion data indicating a redeemable promotion associated with the consumer identifier and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047]; [0053-0057].  Where consumer promotion data (i.e. an offer) indicating a redeemable promotion associated with the consumer identifier and the merchant identifier (e.g., a redemption code uniquely generated for the specific customer that entitles the customer to a discount on an item or service provided by an associated merchant) is determined upon receiving the redeemable promotion request.).

Regarding Claims 36 and 46:  The combination of Spies, Coppinger and Krueger discloses the apparatus of Claim 35 and method of claim 45.  Coppinger further teaches the at least one memory and the computer program code further configured to, with the at least on processor, further cause the apparatus to:
determine payment processing data with the consumer promotion data (See at least Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0090-0091].  Where the payment processing data (i.e. transaction account identifier and/or mobile device number) with the consumer promotion data (i.e. offer) is determined.).

	Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spies in view of Coppinger in view of Krueger, as applied above, and further in view of Cronic et al. (US 2013/0191286 A1) (“Cronic”).
Regarding Claims 29 and 39:  The combination of Spies, Coppinger and Krueger discloses the apparatus of claim 27 and method of claim 37.  However, the combination of Spies, Coppinger and Krueger does not explicitly disclose wherein the one or more tokens are determined based on historical financial transactions, and wherein each token is associated with a respective merchant identifier and a respective consumer identifier that are associated with a respective financial transaction.
	However Cronic, in the analogous art of associating tokens with card holder data (Cronic [0004]), teaches wherein the one or more tokens are determined based on historical financial transactions, and wherein each token is associated with a respective merchant identifier and a respective consumer identifier that are associated with a respective financial transaction (See at least Cronic [0046-0048]; [0070]; [0073-0074].  Where the one or more tokens are determined based on historical financial transactions, and wherein each token (i.e. token) is associated with a respective merchant identifier ). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of securing sensitive data during online transactions, to include the teachings of Cronic, in order to enable a first merchant associated with the token acquisition system to perform a first transaction for the cardholder without having to store the CHD, and to optionally provide an option for the first merchant to share CHD with a second merchant (Cronic [0006]).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 27-46 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected some of the previously identified issues, however, there are still some aspects of the claim(s) that are not fully supported.  Examiner has updated the 35 U.S.C. 112(a) rejection to address the remaining issues.
Claim Rejections – 35 U.S.C. § 112(b)	Claims 27-46 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 (Alice) rejection, have been fully considered but they are not persuasive.
	Applicant argues that the currently pending claims do not fall within any of the groupings identified in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Amendment, pp. 8-9.  Financial transactions between merchants and consumers typically require the consumers to present a form of payment to the merchant. As a result, consumers may be required to keep wallets that include cash, credit cards, debit cards, deal vouchers, coupons, reward tracking cards, checks or other payment instruments that may be accepted by merchants and/or their devices used at the point-of-sale (e.g., point-of-sale devices, such as cash registers, credit card readers, etc.).”  Specification [0002].
	Applicant argues that the claims are integrated into a practical application because they provide a technical improvement over prior art systems which provide secured financial transactions.  Amendment, pp. 10.  Examiner respectfully disagrees.  Applicant is not claiming a particular manner in which payment data is tokenized.  Accordingly, the claims fail to provide any indication that the tokenization process is an improvement over the prior art.  Similarly, Applicant is claiming, at a high level, that a transaction identifier is determined and associated.  At best, this process is merely describing the locating and transmitting of data in a database at a very high level.  Applicant fails to recite any specific steps and/or inventive programming that would suggest that the manner in which they determine and associate the transaction identifier offers an improvement over prior art systems.	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103

	For the above reasons, and those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Basu et al. (US 2019/0295119 A1) discloses a process where an account identifier is used to identify a user as a member with privileges.  After identifying the user as a member 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 26, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685